Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification of January 24, 2022, the abstract of July 26, 2021, the drawings of July 26, 2021 and the claims of July 26, 2021 are under examination.
Claims 1-4, 6-11, 13, 14, 16-18 and 20-24 are pending. Claims 5, 12, 15 and 19 are cancelled.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on March 22, 2022.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 211 [Page 5; Line 13], 142 [Page 14, Line 18].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1648.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1649” has been used to designate two different elements in Figure 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convex receiving end (Claim 3) and the mounts (Claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites "the receiving end is convex". However, the drawings show the receiving end to be concave. The specification fails to describe a convex receiving end.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is considered indefinite because the claim language sets forth the receiving end is convex, yet it depicted as concave in the drawings. Therefore, the claim language is unclear. The claim will be treated as illustrated in the drawings.
Claim 7 is considered indefinite because the claim language is unclear if the track and lug are elements of the gripper that limit the structure of the gripper.
Claim 9 is indefinite because the claim language is unclear if the "track" of claim 9 is the same of the "track" recited in claim 7, from which claim 9 depends.
Claims 8-10 are rejected as being dependent upon a rejected base claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation "sliding lock", and the claim also recites "bayonet coupling" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant's specification, at Page 2, Line 8, discloses that a bayonet coupling is an example of a sliding lock.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is dependent upon cancelled claim 5; therefore, claim 13 does not further limit a parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 should be amended to be dependent upon a pending claim. Claim 13 will be treated as being dependent upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 11, 14, 16, 20, 21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohney et al. (USPN 4124112).
Regarding Claim(s) 1, Mohney et al. teaches a gripper comprising: a gripper body (block 27) comprising a receiving end (end at which arms 21, 22 are attached) and a locking end (end opposite arms 21, 22); and an absorber  (spring 37) coupled to at least one of the receiving and the locking end configured to dampen contact forces imparted on the gripper [Col. 4-11, "spring permits dampening…"].
Regarding Claim(s) 2, the receiving end is shaped to marry a container body (Figures 1 and 2 show a container body C within the arms).
Regarding Claim(s) 3, the receiving end is concave (as illustrated).
Regarding Claim(s) 4, the locking end includes a coupling (pins 28, 29).
Regarding Claim(s) 6, Mohney et al. teaches an insert (arm 21) coupled to the receiving end of the gripper body configured to provide a contact surface for a container contacting the gripper (containers contact the arm).
Regarding Claim(s) 11, the coupling is considered to be a sliding lock (pins 28, 29 slide within openings in the lock 27).
Regarding Claim(s) 14, the receiving end is free of undulations and rounded (as illustrated). The recitation of a "cylindrical container" is a recitation of the article acted on by the gripper and is not considered to bear on the patentability of the gripper. See MPEP 2115.
Regarding Claim(s) 16, the absorber is enclosed by the gripper body (the spring 37 is located inside passageways 35 within the block 27).
Regarding Claim(s) 20, Mohney et al. teaches a conveyor system comprising: a plurality of mounts (19) configured to follow a track (5); a plurality of gripper bodies (27) each connected to a corresponding mount; and a guide (50) following a portion of the track configured to bias respective containers against each of the gripper bodies.
Regarding Claim(s) 21, each gripper body is configured to direct a container of a stream of containers about the track. Figure 1 shows a stream of containers moving about the track.
Regarding Claim(s) 24, the guide follows a curved portion of the track (as illustrated in Figure 1).

Claim(s) 1-4, 6-11, 13, 14, 16, 18, 20, 21, 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ziegler (US Pub 20210371209 A1, having an effectively filed date of May 29, 2020).
Regarding Claim(s) 1, Ziegler  teaches a gripper comprising: a gripper body (gripper head 87 and arm 85) comprising a receiving end (receiving face 109) and a locking end (end opposite receiving face); and an absorber  (grip element 111) coupled to at least one of the receiving and the locking end configured to dampen contact forces imparted on the gripper [Para. 38, "grip element 111 can at least partially act as a buffer or shock absorber"].
Regarding Claim(s) 2, the receiving end is shaped to marry a container body (Figures 2B and 7  show a container body C in the receiving end of the gripper body).
Regarding Claim(s) 3, the receiving end is concave [Para. 38, "concave receiving face 109"].
Regarding Claim(s) 4, the locking end includes a coupling (cutouts 95 engaging dowels 97).
Regarding Claim(s) 6, there is an insert (grip element 111) coupled to the receiving end of the gripper body configured to provide a contact surface for a container contacting the gripper.
Regarding Claim(s) 7, the gripper body is configured to direct a container about a track (Figure 7, path between position P1 and P2) by a lug (arm 83) coupled to the coupling.
Regarding Claim(s) 8, the lug includes a shaft (dowel 97) configured to connect to the coupling of the gripper body.
Regarding Claim(s) 9, the lug is configured to be driven along a track (the lug moves along with the gripper body; therefore, it is configured to be driven along a track).
Regarding Claim(s) 10, the track is oriented in a horizontal plane (Figure 1B, the direction MT is horizontal).
Regarding Claim(s) 11, the coupling includes a sliding lock ([Para. 37], spring plunger 103 slides in opening 92 to engage indent 105).
Regarding Claim(s) 13, the gripper body is considered a unitary body, as the gripper head and arm are disclosed as being replaced together [Para. 38, "gripper heads 87 can be replaced (e.g., along with the change-out arms 85)"].
Regarding Claim(s) 14, the receiving end is rounded (as illustrated).
Regarding Claim(s) 16, the absorber is enclosed by the gripper body (grip element is mounted in an opening in the receiving end [Para 38]).
Regarding Claim(s) 18, the insert includes an adhesive [Para. 38, "grip element 111 can be mounted (e.g., glued"].
Regarding Claim(s) 20, Ziegler teaches conveyor system comprising: a plurality of mounts (arm 83) configured to follow a track (Figure 7, path between position P1 and Position P2); a plurality of gripper bodies (gripper heads 87 and arm 85) each connected to a corresponding mount; and a guide (29) following a portion of the track configured to bias respective containers against each of the gripper bodies [Para. 43, "grip element 111 can deform when pressed between the container C and the receiving face 109. As the gripper wheel 55 rotates, the gripper heads 87 can slide the containers C on the guide plate 31 and against the guide rail 29"] The contact of the contact against the guide rail exerts force on the containers to cause the grip element to deform, which is considered to disclose "bias respective containers against each of the gripper bodies".
Regarding Claim(s) 21, each gripper body is configured to direct a container of a stream of containers about the track (Figure 7 shows a stream of containers, each gripper body directing a container of the stream of containers).
Regarding Claim(s) 24, the guide follows a curved portion of the track (as illustrated in Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohney et al. as applied to claim 1 above, and further in view of Chambers (USPN 3995745).
Regarding Claim(s) 7, Mohney et al. teaches the limitations described above and teaches a track (5) and a ring (17) to which the gripper body is coupled, yet fails to teach the gripper body is configured to direct a container about a track by a lug coupled to the coupling. Chambers (USPN 3995745) teaches a gripper body (holder 10) detachably secured to a shaft (arm 13), which is supported by a lug (post 16) and the gripper body directs a container (12) about a track (22). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a lug coupled to the coupling to direct a container about a track to allow axial movement of the gripper body.
Regarding Claim(s) 8, Mohney et al. teaches the limitations described above, yet fails to teach the lug includes a shaft configured to connect to the coupling of the gripper body. Chambers teaches a shaft (arm 13) coupled to a gripper body (holder 10), the gripper body having a coupling where the gripper body connects to the shaft (implied by the disclosure of the holder being detachably secured to the arm [Col. 2:34-38]). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to include a shaft configured to connect to the coupling of the gripper body to enable replacement of the gripper body.
Regarding Claim(s) 9, Mohney et al. teaches the limitations described above, yet fails to teach the lug is configured to be driven along a track, which is taught by Chambers (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the lug to be driven along the track to permit axial movement of the gripper body.
Regarding Claim(s) 10, Mohney et al. teaches a horizontal track (plate 5 is shown to be horizontal in Figure 2).

Claim(s) 17, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler.
Regarding Claim(s) 17 and 22, Ziegler teaches the limitations described above and teaches the insert (grip element 111). Ziegler further teaches the insert has sufficient friction to prevent rotation of the container [Para. 38, " grip element 111 can be a resilient material such as rubber or other suitable material so that the grip element 111 can at least partially deform when engaging a container C that is engaged between the receiving face 109 and the guide rail 29 (FIGS. 1A, 1B, and 2B). Accordingly, the friction between the grip element 111 and the container C can be sufficient so that the grip element 111 can help prevent the container C from rotating as the gripper head 87 moves the container C along the path of travel from the orientation unit 221 to the conveyor 223"].  Ziegler fails to teach the insert includes material having a higher coefficient of friction than the gripper body. However, the gripper body would have an inherent friction coefficient. Since the grip element is deformed as a result of the container pressing against the grip element, the container would move closer to the surface of the gripper body. If the container were to contact the surface of the gripper body during this movement, the container would respond to whichever element had the higher coefficient of friction. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the grip element with a higher coefficient of friction to produce a greater frictional force between the grip element and the container.
Regarding Claim(s) 23, Zeigler teaches the insert is configured to maintain an orientation of the container (as described above to prevent rotation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 9061874 disclosed a gripper having an absorber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653